JONES, Chief Judge.
This is a personal injury action in which plaintiff served 29 interrogatories upon defendant. Defendant objects to several of the interrogatories on the ground that they request that copies of certain statements and records be attached to the answers to the interrogatories.
These objections are valid even though in most instances the reasons assigned for sustaining them are not.
In effect, plaintiff has attempted to combine Rule 33, Fed. Rules Civ.Proc., 28 U.S.C.A., which provides for discovery by use of written interrogatories, with Rule 34 which provides for discovery and production of documents. While it may be more convenient to do this, the rules of discovery provide no such procedure. Rule 33 may be used only to discover the existence of documents and things but, before their production can be compelled, the more stringent requirements of Rule 34 must be observed. This has been the consistent policy of this branch of the court. Linko v. Cleveland-Cliffs Iron Co., D.C., 9 F.R.D. 615; Dellameo v. Great Lakes Steamship Co., D.C, 9 F.R.D. 30; Schultz v. Bessemer & L. E. R. Co.1
The objections will be sustained.

. No opinion for publication.